DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “signal generator” and "switching system" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 4 line 7 reads “oxygenation [BOLD]”. It is unclear what the “[BOLD]” is referring to and or means.
The specification has multiple instances of superscript number ranges such as in paragraph 4 line 11. It is unclear what these superscripts are referring to or mean. It is suggested the applicant remove all superscripts throughout the specification.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  "a plurality stages of voltage multipliers" should read, "a plurality of stages of voltage multipliers".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The term "substantially free" in claim 8 is a relative term which renders the claim indefinite.  The term "MRI-compatible defibrillator generator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description or definition as to what substantially free of magnetic material means. Therefore any non-fully metallic or magnetic MRI defibrillator generator reads on the limitation.
Claims 15-20 recite the limitation "The kit according to claim 12" in line 1. However, claim 12 does not site a kit in the claim. For the purposes of examination, claims 15-20 will be interpreted to be dependent upon claim 14 and reads as referring to “the kit according to claim 14”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al (U.S. PG Pub 2010/0023000 A1).
Regarding claim 1, Stevenson teaches, A magnetic-resonance-imaging-compatible (MRI-compatible) cardiac defibrillator (paragraph 18-19 teaches passive component network for an implantable leadwire of an active implantable medical device for reducing/dissipating induced heat from MRI and RF; paragraphs 1 and 113 teaches that the system is particularly suitable for implantable cardiac defibrillators; paragraph 176 teaches an embodiment of an ICD and AED) comprising: a defibrillator generator (paragraph 135 and figure 16 illustrates the system includes a implanted cardiac pulse generator); first and second electric wires, each being electrically connected to said defibrillator generator (figure 16 further teaches a first and a second lead or wire being connected to the pulse generator); first and second defibrillation pads (paragraph teaches an embodiment for AED application, that requires the use of external paddles being placed on an individual to administer a defibrillation shock), each being electrically connected to a respective one of said first and second electric wires (paragraph 176 discusses the wires and leads connected to the paddles needing handle high current. It is clear that the current would be coming from a defibrillator generator); and a low pass filter electrically connected between said defibrillator generator and said first and second electric wires to prevent a noise in an MRI image caused by a radiofrequency interference from the defibrillator as well as protect a 
Regarding claim 2, Stevenson substantially teaches the limitations of claim 1, wherein said low pass filter is at least a 7-pole low pass filter constructed to filter said differential mode noise at said MRI Larmor frequency by at least 80 dB (Paragraph 179 and figure 37 teaches the use of various types of low pass filters and compares the filtering efficiency measured as attenuation in dB with increasing numbers of filter elements, and figure 37 teaches an “n” element filter that can be seen to clearly filter the noise at said MRI frequency by at least 80dB so it would have to be at least a 7-pole low pass filter).
Regarding claim 3, Stevenson substantially teaches the limitations of claim 1, wherein said low pass filter is at least a 7-pole low pass filter constructed to filter said differential mode noise at said MRI Larmor frequency by at least 90 dB. (Paragraph 179 and figure 37 teaches the use of various types of low pass filters and compares the filtering efficiency measured as attenuation in dB with increasing numbers of filter elements, and figure 37 teaches an “n” element filter that can be seen to clearly filter the noise at said MRI frequency by at least 90dB so it would have to be at least a 9-pole low pass filter).
Regarding claim 4, Stevenson substantially teaches the limitations of claim 1, wherein said first and second electric wires are formed into a twisted pair of wires (figure 19 teaches twisting the leadwires).
Regarding claim 5, Stevenson substantially teaches the limitations of claim 1, further comprising a plurality of radio-frequency (RF) traps (paragraph 1 redirecting RF energy to reduce heat caused by RF-emissions through a series of resonant LC trap filters) tuned to said MRI Larmor frequency attached to said first and second electric wires spaced apart from each other in order to reduce common-mode emission from said defibrillator generator and to prevent patient- skin heating from RF-energy induced by an MRI scanner's body transmit coil (paragraph 150 teaches a selective frequency element consisting of a trap filter resonant at 64 MHz thereby providing a low impedance short circuit for 1.5 Tesla MRI signals. This would divert the RF energy from the wire to an energy dissipating structure with a large surface area to be harmlessly dissipated).
Regarding claim 14, A kit for converting a cardiac defibrillator to an MRI-compatible cardiac defibrillator (paragraph 18-19 teaches passive component network for an implantable leadwire of an active implantable medical device for reducing/dissipating induced heat from MRI and RF; paragraphs 1 and 113 teaches that the system is particularly suitable for implantable cardiac defibrillators; paragraph 176 teaches an embodiment of an ICD and AED), said cardiac defibrillator comprising a defibrillator generator(paragraph 135 and figure 16 illustrates the system includes a implanted cardiac pulse generator), and said kit comprising: a low pass filter structured to be electrically connected to said defibrillator generator between first and second electric wires of said MRI-compatible cardiac defibrillator to prevent a noise in an MRI image caused by a radiofrequency interference from the defibrillator as well as protect a patient and the defibrillator from MRI radiofrequency imaging signals (figure 10 illustrates a low band pass filter; paragraph 25 teaches the use of a low band pass filter in a frequency selective energy diversion circuit; paragraph 125 describes the use of multiple different types 
Regarding claim 15, the claim is rejected upon the same basis as claim 2 above.
Regarding claim 16, the claim is rejected upon the same basis as claim 3 above.
Regarding claim 17, the claim is rejected upon the same basis as claim 4 above.
Regarding claim 18, the claim is rejected upon the same basis as claim 5 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (U.S. PG Pub 2010/0023000 A1) in view of Lang et al (U.S. PG Pub 2013/0141093 A1).
Regarding claim 6, Stevenson substantially teaches the limitations of claim 1, however, fails to teach wherein said defibrillation pads are slotted defibrillation pads.
Lang teaches surface electrode pads for defibrillator purposes, wherein the pads are slotted defibrillator pads (paragraph 57 teaches an electrode with slits; Figures 5-9 teaches embodiments of the electrodes with different slit configurations).
It would have been obvious to a person of ordinary skill in art before the effective filing date to modify Stevenson by the teachings of Lang to incorporate the slotted electrodes in order to reduce eddy currents which can be otherwise induced in the surface electrodes when they are exposed to variations in the magnetic field and to RF pulses (Lang paragraph 57).
Claim 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (U.S. PG Pub 2010/0023000 A1) in view of Makdissi (U.S. Patent No 8,521,300 B2).
Regarding claim 7, Stevenson substantially teaches the limitations of claim 1, however fails to teach wherein said defibrillator generator is an MRI-compatible defibrillator generator. 
Makdissi teaches a lead for an implantable cardiac prosthesis, having an integrated protection against the effects of magnetic resonance imaging fields (Abstract), wherein the stimulation generator is an MRI compatible generator (paragraph 14 teaches an MRI safety mode to prevent circulation of parasitic induced currents).
It would have been obvious to one of ordinary skill in the art before effective filling date to modify Stevenson by Makdissi, in order to implement a safety mode for the generator to prevent the circulation of parasitic induced currents to the defibrillator wires and electrodes or pads.
Regarding claim 8, the modified invention of Stevenson substantially teaches the limitations of claim 7, Stevenson further teaches wherein said MRI-compatible defibrillator generator is substantially free of magnetic materials (paragraph 24 explains that non-
It would be obvious to one of ordinary skill in the art before the effective filing date, to utilize a defibrillator generator as tough in the prior that was made of non-ferromagnetic material because as Stevenson teaches, ferromagnetic components are have a tendency to saturate or change properties in the presence of the main static field.
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (U.S. PG Pub 2010/0023000 A1) in view of Zhang et al (U.S. Patent No 7,643,876 B2).
Regarding claim 11, Stevenson substantially teaches the limitations of claim 1, however fails to teach wherein said defibrillator generator is configured to produce a muscle- conditioning signal immediately prior to a cardiac stimulating pulse so as to decrease a degree of rapid muscle contraction by a subject undergoing cardiac defibrillation.
Zhang teaches a cardiac defibrillation systems with one or more defibrillation electrodes coupled to a pulse generator (paragraph 10; Figure 1). Zhang further teaches a pulse generator adapted to deliver one or more conditioning electrical pulses reduce the startle effect from the muscle contraction from the shock (paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stevenson by the teachings of Zhang to include a conditioning pulse before defibrillation in order to reduce the stimulation shock of the cardiac muscle and prevent muscle fatigue and minimize pain to the patient. 
Regarding claim 12, Zhang further teaches the system for cardiac defibrillation (figure 1 reference no. 100) comprising signal generator (figure 1 reference no. 110; paragraph 10-11 teaches a pulse generator) and a switching system (Figure 1 reference number 112; paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stevenson by the teachings of Zhang to include a pre-therapy conditioning electrical pulse having a waveform before defibrillation in order to reduce the startle effect of the cardiac muscle and prevent muscle fatigue and minimize pain to the patient. 
Regarding claim 13, Zhang further teaches wherein the waveform is used to condition the skeletal muscle to reduce or avoid its violent contraction caused by the defibrillator shock (paragraph 13 teaches that the one or more pre-therapy conditioning electrical pulses cause at least a partial contraction of the musculature of the chest resulting in lessened pain once the shock is delivered since the chest is pre-contracted. This means the patient is less surprised by the therapy shock and the muscles are not contracted as much by the therapy shock itself.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stevenson by the teachings of Zhang to include this pre-shock condition signal in order to as Zhang teaches, lessened pain once the therapy shock is delivered and reducing the surprise by the therapy shock since the muscles are not contracted as much by the therapy shock itself.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (U.S. PG Pub 2010/0023000 A1) in view of Zhang et al (U.S. Patent No 7,643,876 B2) as applied to claim 12 above, and further in view of  Lang et al (U.S. PG Pub 2013/0141093 A1).
Regarding claim 19, Stevenson in view of Zhang substantially teaches the limitations of claim 12 as explained above, however, fails to teach the kit further comprising slotted defibrillation pads
Lang teaches surface electrode pads with a for defibrillator purposes, wherein the pads are slotted defibrillator pads (paragraph 57 teaches an electrode with slits; Figures 5-9 teaches embodiments of the electrodes with different slit configurations).
The motivation for further modifying Stevenson by Lang, is the same as for claim 6.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (U.S. PG Pub 2010/0023000 A1) in view of Zhang et al (U.S. Patent No 7,643,876 B2) as applied to claim 12 above, and further in view of Makdissi (U.S. Patent No 8,521,300 B2).
Regarding claim 20, Stevenson in view of Zhang substantially teaches the limitations of claim 12 as explained above, however, fails to teach the kit wherein said defibrillator generator is an MRI compatible defibrillator generator.
Makadissi teaches a lead for an implantable cardiac prosthesis, having an integrated protection against the effects of magnetic resonance imaging fields (Abstract), wherein the stimulation generator is an MRI compatible generator (paragraph 14 teaches an MRI safety mode to prevent circulation of parasitic induced currents).
The motivation for further modifying Stevenson by Makadissi, is the same as for claim 7.

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bottomley et al (U.S. PG Pub 2008/0243218 A1) teaches a MRI and RF Compatible leads..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A RIZZUTO/               Examiner, Art Unit 3792                                                                                                                                                                                         /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792